Citation Nr: 0012572	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  97-21 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for periodontal disease with tooth and 
bone loss, claimed to have been caused by VA prescription 
medication.

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral hearing loss, claimed to 
have been caused by VA prescription medication.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a skin disorder, claimed to have been 
caused by VA prescription medication.



REPRESENTATION

Veteran represented by:	James E. Bicknell, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to March 
1963.

The appeal was previously before Board of Veterans' Appeals 
(Board) in July 1999.  At that time, the Board held that the 
veteran's claims for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 were well grounded and 
remanded the claim for additional evidentiary and procedural 
development.  Such development has been accomplished and the 
appeal has been returned to the Board for further review.  

The additional issues of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for tinnitus and 
tachycardia were previously before the Board in July 1999.  
Following the development requested on remand, however, the 
RO granted these claims in a November 1999 rating decision.  
These grants represent a complete resolution of the appeals 
as to those issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  The veteran has not expressed disagreement with 
the disability ratings assigned to the impairment resulting 
from tinnitus and tachycardia.  Therefore, these issues are 
not before the Board and will be addressed no further.

The RO has certified additional issues of visual acuity loss 
and blurred vision as being on appeal to the Board.  However, 
a review of the record reveals that no substantive appeal has 
been filed to perfect an appeal to Board regarding these 
issues.  These issues were not addressed in the July 1999 
decision, and discussion of them is not appropriate here 
either.  

While the veteran's claims file was at the RO, a decision as 
to issue of entitlement to service connection for a dysthymic 
disorder was rendered in November 1999.  It appears that in 
December 1999, the veteran filed a notice of disagreement 
with the denial and requested a hearing at the RO as well.  
No further action has been taken by the RO.  It is now 
incumbent upon the RO to issue a Statement of the Case with 
regard to this denial.  38 C.F.R. § 19.29.

In April 2000, after his claims file had been transferred to 
the Board, the veteran submitted a medical information 
release form to allow the RO to obtain private medical 
records pertaining to treatment for cardiac complaints and 
disabilities.  Because medical records related to cardiac 
complaints and disabilities would not have relevancy to the 
issues currently on appeal and before the Board, no prejudice 
will accrue to the veteran by the Board proceeding with 
review of the appeal without these medical records.  We will 
therefore proceed with a review of the appeal without further 
delay.


FINDINGS OF FACT

1.  The veteran has been treated by the VA for multiple 
health-related complaints.  Among others, he has been 
prescribed amitriptyline, nortriptyline, Elavil, and quinine 
for the treatment of various disabilities.

2.  The veteran's periodontal disease with tooth loss was 
merely coincident with VA pharmacological treatment.  The 
evidence does not show the veteran sustained any bone loss 
due to periodontal disease. 

3.  No causal relationship exists between the veteran's 
periodontal disease with tooth loss and VA medication.

4.  Bilateral hearing loss was merely coincident with VA 
pharmacological treatment.

5.  No causal relationship exists between the veteran's 
bilateral hearing loss and VA medication.

6.  Recent medical evidence indicates the veteran does not 
currently suffer from a chronic skin rash, or other skin 
disorder.


CONCLUSIONS OF LAW

1.  VA compensation benefits for periodontal disease with 
tooth loss, claimed to have been caused by VA prescription 
medication are not warranted.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (1995).

2.  VA compensation benefits for bilateral hearing loss, 
claimed to have been caused by VA prescription medication are 
not warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. 
§ 3.358 (1995).

3.  VA compensation benefits for a skin disorder, claimed to 
have been caused by VA prescription medication are not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he was prescribed several different 
medications, including Amitriptyline, Nortriptyline, Elavil, 
and quinine, by the VA for the treatment of various 
disabilities throughout the 1980s and 1990s.  He asserts that 
he developed allergic reactions to these medications and 
consequently suffered various disabilities including 
periodontal disease with tooth and bone loss, bilateral 
hearing loss, and a skin disorder.  He therefore requests 
disability compensation for these disabilities as caused by 
VA treatment.

During an August 1998 hearing before a hearing officer at the 
RO and an April 1999 videoconference hearing before the 
undersigned Member of the Board, the veteran provided sworn 
testimony about the disabilities at issue and his belief that 
they are due to the medications he had been prescribed over 
the years.  He stated that although he has stopped taking the 
medications that caused his problems, he still experiences 
symptoms of decreased hearing acuity and a skin rash. 


Law and Regulations

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 
§ 1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. 
§ 3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect the regulation's 
inclusion of a fault or accident requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of the 
remainder of 38 C.F.R. § 3.358 was not questioned.  See 
Gardner, 115 S.Ct. 552, 556 n.3 (1994):  "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment. . . .VA's action is not the cause of the 
disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

In March 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  

(a)	General.  Where it is determined 
that there is additional disability 
resulting from a disease or injury or an 
aggravation of an existing disease or 
injury suffered as a result of training, 
hospitalization, medical or surgical 
treatment, or examination, compensation 
will be payable for such additional 
disability.  

(b)	Additional disability.  In 
determining that additional disability 
exists, the following considerations will 
govern:  
(1)  The veteran's physical condition 
immediately prior to the disease or 
injury on which the claim for 
compensation is based will be compared 
with the subsequent physical condition 
resulting from the disease or injury, 
each body part involved being considered 
separately.  (i)  As applied to 
examinations, the physical condition 
prior to the disease or injury will be 
the condition at time of beginning the 
physical examination as a result of which 
the disease or injury was sustained.  
(ii)	As applied to medical or surgical 
treatment, the physical condition prior 
to the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  
(2)  Compensation will not be payable 
under 38 U.S.C. 1151  for the continuance 
or natural progress of disease or 
injuries for which the training, or 
hospitalization, etc., was authorized.  

(c)	Cause.  In determining whether such 
additional disability resulted from a 
disease or an injury or an aggravation of 
an existing disease or injury suffered as 
a result of training, hospitalization, 
medical or surgical treatment, or 
examination, the following considerations 
will govern:  
(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of training, hospitalization, 
medical or surgical treatment, or 
examination.  
(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative. "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.  38 C.F.R. 
§ 3.358 (1996).

In summary, then, under the 1995 version of 38 C.F.R. 
§ 3.358(c)(3), compensation is precluded where disability (1) 
is not causally related to VA hospitalization or medical or 
surgical treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  
38 U.S.C.A. § 1151 (West Supp. 1997).  The purpose of the 
amendment is, in effect, to overrule the Supreme Court's 
decision in the Gardner case, which held that no showing of 
negligence is necessary for recovery under section 1151.

A VA General Counsel Opinion, VAOPGCPREC 40-97 (December 31, 
1997) addresses the issue of the effective date of the new 
statutory provision.  The opinion includes an analysis of the 
legislative history of the new statute and applies principles 
of statutory construction to the exact terms of the statute.  
Essentially, the General Counsel holds that all claims for 
benefits under 38 U.S.C.A. § 1151, filed before October 1, 
1997, must be adjudicated under the provisions of Section 
1151 as they existed prior to that date.  In other words, all 
1151 claims, such as this veteran's December 1995 claim, 
which were filed before October 1, 1997, must be adjudicated 
under the statutory provisions in effect when Gardner was 
reviewed by the Supreme Court, and under the regulatory 
provisions promulgated by the VA on March 16, 1995.  Thus, 
the standards set forth in the 1995 regulations appear to be 
the appropriate standards under which this appeal should be 
reviewed. 


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for periodontal disease with tooth and 
bone loss.

Dental records reveal that the veteran's teeth were deemed 
"unrestorable" with very advanced periodontal disease in 
August 1995.  In September 1995, all his teeth were 
surgically extracted.  Dentures were fabricated in October 
1995 and fitted into his mouth in November 1995.  There is 
nothing in the treatment records indicating a relationship 
between any prescription medication and the loss of the 
veteran's teeth.

A May 1997 report of an outpatient clinic visit contains the 
following doctor's statement:  "Patient has severe side 
effects from quinine (rash), amitriptyline (breast 
enlargement, dry mouth leading to gum disease) and rapid 
pulse from tricyclics.  Patient was also on multiple drugs at 
one time, and the combination of drugs may have contributed 
to side effects, including hearing."  (sic).  The concluding 
diagnostic assessment was of multiple drug side effects and 
allergies.

A VA pharmacy practice resident conducted medical research 
regarding the effects of amitriptyline and quinine and 
provided the following opinion:  

Amitriptyline is associated with 
anticholinergic side effects of dry mouth 
and decreased salivation, which has been 
associated with an increased risk of the 
development of dental caries.

The RO sought a dental opinion regarding the cause of the 
veteran's gum disease and subsequent teeth extractions.  A 
November 1997 examination report provides a diagnosis of 
"periodontal disease with tooth loss."  The examiner noted 
that the veteran believed his teeth were lost because of a 
reaction to medications, including quinine, Elavil, baclofen, 
and salicylates.  However, the examiner opined that the 
etiology of the veteran's gum and teeth problems was most 
likely poor oral hygiene and tobacco use, and that 
medications did not appear to have contributed directly to 
the tooth loss.

During the August 1998 and April 1999 hearings on appeal, the 
veteran testified as to his belief that medications 
administered by the VA caused his gums to dry up and shrink.  
He also described some of the problems he was having with his 
dentures and getting them properly fitted at the VA dental 
laboratory.

There is no question that the veteran has had all his teeth 
removed on account of periodontal disease and that he wears a 
complete set of dentures.  It does not appear that he has 
suffered any bone loss in connection with the periodontal 
disease and the removal of his teeth, however.  Thus, his 
current disabilities would appear to be periodontal disease 
and the absence of natural teeth.

Once a well grounded claim has been presented, the 
credibility of the evidence presented is no longer presumed, 
and adjudicators have a responsibility to evaluate the 
credibility and the probative weight of all the evidence for 
and against the claim.  King v. Brown, 5 Vet. App. 19 (1993).  

Generally, lay persons ostensibly untrained in medicine can 
provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, as a 
layperson untrained in medicine, the veteran's own opinion 
cannot be accorded much probative value.  

The VA pharmacy opinion provides general information as to 
side effects of medications.  It is important to note that 
the opinion does not indicate that Amitriptyline is 
associated with gum disease, rather that medication is 
associated with cavity formation.  In this particular case, 
the dental records appear to indicate that it was the 
veteran's very advanced periodontal disease which 
necessitated the removal of his teeth.  Furthermore, it does 
not appear that the pharmacy resident who authored the 
opinion was provided with the veteran's medical records; 
rather she conducted a review of recent pharmacological 
research and publications.  Thus, the opinion is not specific 
as to the veteran and his particular medical situation.

In weighing the May 1997 doctor's note against the November 
1997 dental opinion, the Board accords more probative weight 
to the dental opinion.  The doctor's note was recorded during 
a treatment session, where the focus was upon remediating the 
veteran's current symptomatology and was likely based upon 
the history provided by the veteran at the time, rather than 
upon a thorough review of the veteran's medical records.  In 
contrast, the dental opinion was rendered following a VA 
examination for purposes of compensation, in response to a 
direct question from the RO as to the etiology of the 
veteran's periodontal disease and loss of teeth.  The dentist 
was provided with the veteran's dental records and was able 
to perform a clinical examination of the veteran.  
Furthermore, the dentist who rendered the opinion can be 
considered an expert in dental care, as opposed to the 
physician, who does not have specialized dental training.  
The dentist's conclusion that the veteran's dental problems 
resulted from poor oral hygiene and tobacco use rather than 
medication side-effects is further supported by the absence 
in the dental treatment records of any history of medication 
involvement, or identification of medication as the etiology 
for the veteran's advanced periodontal disease.  

Therefore, the Board holds that the preponderance of the 
evidence is against a conclusion that additional disability 
in the form of periodontal disease and the loss of the 
veteran's teeth resulted from VA medication.  Rather, the VA 
dental opinion indicates that the periodontal disease and 
extraction of the veteran's teeth due to poor oral hygiene 
and tobacco use were merely coincident with the 
administration of medication for unrelated disabilities.  
Absent a relationship between the VA treatment and the 
disability claimed, an award of VA compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 
for bilateral hearing loss.

Treatment records reflect that the veteran suffers from 
bilateral hearing loss and tinnitus.  A February 1996 ear, 
nose, and throat clinic report shows that there was a 
questionable conductive component to the veteran's hearing 
loss, secondary to otosclerosis.  A notation in the margin of 
this report indicates that the veteran reported he stopped 
taking all medication in 1995.  According to the report of a 
November 1997 VA audiometric examination, the veteran 
reported having experienced a gradual hearing loss over the 
previous four years.  The results of audiometric testing were 
interpreted as showing moderately severe right ear hearing 
loss and moderate left ear hearing loss.  The examination 
report does not contain any comment regarding the veteran's 
medication history, however.

A VA pharmacy practice resident conducted medical research 
regarding the effects of amitriptyline and quinine and 
provided the following opinion:  

High frequency hearing loss is a rare and 
mild adverse effect seen with chronic or 
toxic doses of quinine, and has been 
found to be reversible with 
discontinuation of the drug.  

The veteran underwent a VA medical examination in November 
1997.  The examiner made reference to the VA pharmacy opinion 
quoted above and explained that hearing loss due to quinine 
and/or amitriptyline is self-limited and resolves with 
discontinuance of the medication.  The examiner concluded 
that it was unlikely any hearing loss was permanently caused 
or permanently aggravated by medications the veteran 
received.

The evidence of record confirms the presence of moderately 
severe right ear hearing loss and moderate left ear hearing 
loss.  

Thus, the medical evidence of record which is pertinent to 
the question of whether the veteran suffered permanent 
disability from the administration of quinine or 
amitriptyline is against the veteran's claim.  The medical 
evidence summarized above shows that although generally 
quinine has been associated with hearing loss, this hearing 
loss is temporary.  The November 1997 VA examiner addressed 
the issue with reference specifically to the veteran and his 
unique medical history, and concluded that it was unlikely 
that the veteran suffered any permanent hearing loss due to 
medication.  The Board notes as well, that to the extent the 
veteran's hearing loss is attributable to otosclerosis, there 
is no medical evidence at all tending to show that 
otosclerosis may be related to quinine, amitriptyline, or 
other medication.  

As above, because he is a layperson untrained in medicine, 
the veteran's own opinion as to the etiology of his bilateral 
hearing loss cannot be accorded much probative value.  Layno, 
supra, Espiritu, supra.

Therefore, the Board holds that the preponderance of the 
evidence is against a conclusion that additional disability 
in the form of bilateral hearing loss resulted from VA 
medication.  Rather, the VA medical opinion indicates that 
the bilateral hearing loss was merely coincident with the 
administration of medication for unrelated disabilities.  
Absent a relationship between the VA treatment and the 
disability claimed, an award of VA compensation under the 
provisions of 38 U.S.C.A. § 1151 is not warranted.


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 
for a skin disorder.

Episodes of skin rashes are well-documented in the veteran's 
medical records.  In August 1995, the veteran reported for 
treatment for a dark, pigmented, plaque-like rash.  Notes 
indicate that the veteran reported taking multiple 
medications, and that the rash appeared chronic and may have 
been fungal in nature.  The plan was to refer the veteran to 
dermatology to rule out fungal skin, such as tinea 
versicolor.  An entry several weeks later indicates that the 
veteran was deemed to have been allergic to quinine.  A 
dermatology clinic note dated in October 1995 shows that the 
veteran provided a history of having a rash caused by a 
quinine allergy, but that when he stopped taking quinine, the 
rash cleared.  Upon physical examination at that time, no 
rash was seen.  The dermatologist provided a diagnostic 
impression of "rule out drug reaction to quinine by 
history."  A second skin rash episode is documented in a 
July 1997 primary care clinic record.  The assessment was an 
allergic rash/contact dermatitis.  The veteran was given 
calamine lotion for the rash, instructed to discontinue 
taking high doses of Vitamin E, and referred to an allergy 
specialist.  

Upon VA examination in November 1997, however, no rash was 
noted and the veteran did not complain of a skin rash.  
During the hearings on appeal, the veteran testified that he 
has suffered from a constant skin rash over the past few 
years.  Recently-received VA treatment reports do not contain 
any references to a rash, other skin complaints, or medical 
treatment therefor.  

In the Board's previous decision, we held that the claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
skin rash was well grounded.  In reaching this conclusion, we 
held that the veteran's testimony must be presumed to be 
truthful unless it is inherently incredible or the matter is 
beyond the competence of the party so testifying for purposes 
of determining whether the claim was well-grounded.  King, 
supra.  We remanded the claim in part, to ascertain whether 
the veteran suffers from a current, chronic, disability 
involving a skin rash.  The recent medical evidence indicates 
that he does not and that the previously-shown rashes have 
resolved without residual disability.  We find the recent 
medical evidence to be more credible than the veteran's own 
assertions to the contrary, given the veteran's history of 
suspected malingering and preoccupation with somatic 
complaints.  In the absence of a current, chronic disability 
which could be attributed to the administration of VA 
medication, or otherwise to VA medical care, VA compensation 
is not warranted.  The preponderance of the evidence is 
therefore against a grant of VA compensation benefits for a 
skin disorder and the claim must be denied.


ORDER

Compensation for periodontal disease with tooth and bone loss 
claimed to have been caused by VA prescription medication is 
denied.

Compensation for bilateral hearing loss claimed to have been 
caused by VA prescription medication is denied.

Compensation for a skin disorder claimed to have been caused 
by VA prescription medication is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

